Citation Nr: 1634766	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-40 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a psychiatric disorder. 

5.  Entitlement to service connection for a stomach disorder, to include esophageal hiatal hernia, a gastric ulcer, peptic ulcer disease, dyspepsia, and acute gastritis. 
 
6.  Entitlement to service connection for a neurological disorder of the lower extremities, to include neuropathy.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from November 1956 to October 1958.  This matter comes to the Board of Veterans' Appeal (Board) from November 2009, March 2012, and March 2013 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In April 2012, the Veteran withdrew his hearing request.  

The Board has recharacterized the claims of service connection for the stomach and nerve disorder as they appear above to better reflect the Veteran's intent when filing these claims as well as to reflect the evidence found in the claims file.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The claims of service connection for stomach, left knee, and neurological disorders of the lower extremities are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of a neck disorder. 

2.  The Veteran's bilateral hearing loss did not have its clinical onset in service, is not otherwise related to active duty, and did not manifest to a compensable degree in the first post-service year.

3.  The Veteran's psychiatric disorder did not have its clinical onset in service, is not otherwise related to active duty, and a psychoses did not manifest to a compensable degree in the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for entitlement to service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, his daughter, and his representative allege that he has a neck disorder, bilateral hearing loss, a left knee disorder, and a psychiatric disorder due to his military service. 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, in October 2008, August 2009 and October 2009 the Veteran was notified that his service treatment records had been lost.  Likewise, in October 2013 the Veteran was notified that the Social Security Administration did not have any of his records.  The Veteran was also afforded an opportunity to provide VA with copies of these records but did not do so.  Therefore, the Board finds that it may adjudicate this appeal without either of these records provided the Board explains its findings and conclusions as well as considers carefully the benefit-of-the-doubt.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.303(d).  For certain chronic diseases, such as sensorineural hearing loss, and psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service 

when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Neck Disorder

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically any neck disorder.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As indicated above, the Veteran's service treatment records, as well as his records from the Social Security Administration are unavailable.  However, the Veteran's available post-service VA and private treatment records are negative for a diagnosis of a neck disorder.  In this regard, the record contains both private and VA treatment records, to include treatment records from Del Seguro Del Estado dated in December 1997; VA treatment records dated in December 2008, March 2009, June 2009, and April 2010; and a letter from N. A. O., M.D., dated in September 2011 document the Veteran's complaints of neck pain, numbness, lost motion, stiffness, and/or cervical muscle spasms.  However, none of these records, including the letter from Dr. O., provide a diagnosis of a chronic neck disorder.  Moreover, the Veteran's complaints of lost motion and muscle spasms, like his complaints of pain, cannot provide the missing diagnosis because a symptom, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, while the Veteran's statements are competent evidence as to 

symptoms he experienced, and his family members' statements are competent evidence as to the symptoms they see, there is nothing in the record to suggest that they have the requisite skill and training sufficient to diagnose an orthopedic or neurological disorder.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Accordingly, the evidence of record does not show a diagnosis of a neck disorder at any time during the pendency of the appeal, and for this reason alone the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss, Psychiatric Disorder

As to a current disability, the post-service VA audiological examination dated in February 2013; VA treatment records dated in July 2002, December 2008, and June 2009; VA left knee x-ray dated in June 2008; and a letter from Dr. O. dated in September 2010, shows diagnoses of hearing loss, left knee arthritis and instability, and a generalized anxiety disorder.  

As to the presumption found at 38 C.F.R. § 3.309(a), the Board finds hearing loss was not shown within the first post-service year.  Sensorineural hearing loss was not shown until decades after his separation from military service, and a diagnosis of psychosis is not of record.  See 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Veteran's service treatment records have been lost.  However, his post-service record does not document his complaints and/or treatment for hearing loss and a psychiatric disorder until a VA treatment record dated in July 2002, decades after service.   

Furthermore, the record is negative for a probative medical opinion finding a relationship between the Veteran's current disorders and his military service.  The 

February 2013 VA audiological examiner opined that the Veteran's hearing loss was not due to his military service because there is no evidence of complaints of hearing loss while in active service or soon after service; the first time that the record shows a problem with his hearing loss was over four decades after his release of active service; and because the claimant was 76 years old and his hearing loss was the result of a natural aging process, post service noise exposure, or a combination of these factors.  In addition, in September 2010 Dr. O. related the Veteran's current psychiatric disorder to his current health problems and not his military service.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

To the extent the Veteran and other lay persons contend that the current hearing loss and psychiatric disorder are due to his military service, these disorders can have many causes.  Determining the existence and etiology of these disorders, to include whether the symptoms the Veteran claims he experienced in service or following service, are in any way related to his current disorders requires medical testing and expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, their opinions as to the onset and etiology of his current hearing loss and psychiatric disorder are not competent medical opinions.  

Therefore, the Board finds that service connection for hearing loss and a psychiatric disorder is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disorder is denied.


REMAND

As to a current disability, post service medical records shows diagnoses of left knee arthritis and instability.  However, the Veteran has not been provided a VA examination that provides an opinion as to whether the current left knee disorder is related to his military service. 

As to the claims of service connection for stomach and neurological disorders of the lower extremities the Board finds that a remand is required because, while the Veteran was afforded VA examinations in February 2013, the examiners did not provide needed etiology opinions.  

While the appeal is in remand status, any outstanding VA and private medical records should also be obtained and associated with the claims file.  

Accordingly, these issues are remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Fondo Del Seguro Del Estado after 1998.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and 

at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding records of VA treatment, to include records from the San Juan VA Medical Center dated after March 2013.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether a stomach disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed stomach disorder, to include esophageal hiatal hernia, a gastric ulcer, peptic ulcer disease, dyspepsia, and acute gastritis is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination to determine whether a neurological disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed neurological 

disorder, to include neuropathy, is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the 

benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


